Filed 12/10/20 J.M. v. Superior Court CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    J.M.,
            Petitioner,
    v.
    THE SUPERIOR COURT OF THE                                           A161026
    CITY AND COUNTY OF SAN
    FRANCISCO,                                                          (City & County of San Francisco
                                                                        Super. Ct. No. JD183273)
            Respondent;
    SAN FRANCISCO HUMAN
    SERVICES AGENCY et al.,
            Real Parties in Interest.

            J.M. (Mother) petitions under rule 8.452 of the California Rules of
Court to vacate the juvenile court’s order setting a hearing under
section 366.26 of the Welfare and Institutions Code to select a permanent
plan for her daughter, minor Mia M. (Mia).1 Mother contends the court erred
in finding that the San Francisco Human Services Agency (Agency) offered
her reasonable reunification services. Mother also contends the court erred
in finding no substantial probability Mia would be returned within the 24-


1     All further rule references are to the California Rules of Court. All
further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                                                1
month review period. Last, she claims the court abused its discretion by
granting the Agency’s section 388 motion to restrict visits to virtual visits,
and by denying her competing section 388 motion for in-person visits. We
issued an order to show cause. For the reasons discussed below, we now deny
Mother’s petition on its merits.
                  FACTUAL AND PROCEDURAL BACKGROUND
      A. Petition, Jurisdiction, and Disposition
      In December 2018, the Agency filed the operative dependency petition
concerning Mia, who was then two years old. The petition alleged, pursuant
to section 300, subdivision (b) (“300(b)”), Mother’s willful or negligent failure
to provide the child with adequate food, clothing, shelter, or medical
treatment; Mother’s inability to provide her with regular care due to Mother’s
mental illness, developmental disability, or substance abuse; and that the
child suffered or there was a substantial risk she would suffer serious harm
or illness due to Mother’s inability to adequately supervise or protect her.
The petition additionally alleged, pursuant to section 300, subdivision (g),
that it was unknown if the child’s father was able to care or provide for her.
The Agency’s detention report indicated the section 300(b) allegation was
based on a report that Mother left Mia with two “random” people living in an
apartment complex, both of whom have open “CPS” cases, and one of whom
has a substance abuse history and “substantiated sexual abuse allegations.”
The reporting party, a person living in the same apartment complex, took
Mia and Mother into her home after seeing them standing in the rain.
Mother left Mia with the reporting party for three days without provisions,
clothing or food, and did not visit despite saying she would. The reporting
party relayed that Mother was using drugs, homeless, and trying to get into a




                                        2
drug treatment program. At the detention hearing on December 13, 2018,
the juvenile court ordered that the child be detained.
      The Agency filed a report prior to the jurisdiction and disposition
hearing stating, among other things, that Mother reported being introduced
to drugs when she was seven years old. Mother admitted abusing substances
such as alcohol, marijuana, and methamphetamine by the time she was 12
years old until she became pregnant with Mia, at which point she enrolled in
an inpatient treatment program where she stayed until she relapsed.
      At the jurisdiction and disposition hearing in late February 2019, the
parents submitted to amended allegations. The juvenile court found true
allegations under section 300(b) that Mother has mental health and
substance abuse issues that require assessment and treatment. The court
also found true the allegation under section 300, subdivision (g), that the
alleged father’s ability to supervise and care for Mia was unknown. The
court ordered reunification services and visitation for Mother. Mother agreed
to the following five service requirements: (1) to participate in weekly
individual therapy and work on developing a plan to manage her depression,
and to address her substance abuse issues and their impact on her daughter;
(2) to work with a mental health provider to ensure she is medication
compliant; (3) to complete a substance abuse assessment and follow its
recommendations; (4) to complete an inpatient or outpatient substance abuse
treatment program and follow all recommendations of the treatment
provider; and (5) to participate in substance abuse testing and consistently
test negative.
      B. Six-Month Status Review Report and Hearing
      The Agency’s six-month status review report, filed in July 2019,
recommended termination of reunification services and the setting of a



                                       3
section 366.26 hearing. The report indicated Mother was living on the street
as of mid-July 2019. Mother had only sporadic contact with Mia and missed
multiple visits resulting in suspension of her visitation at the facility where
visits were supposed to occur. The report also indicated Mother seldomly and
inconsistently communicated with the Agency, and did not utilize the services
offered to help her sobriety or support her mental health.
      In November 2019, the Agency filed an addendum report, still
recommending termination of reunification services. This report noted the
assigned Agency protective services worker (PSW) asked Mother where she
had been for the first six months of this case, and Mother responded she had
been “deep in her addiction” and using heroin and methamphetamine in the
Tenderloin, until she had a “spiritual awakening” in August. Mother was
enrolled in a residential treatment program at Helen Vine from August to
October 2019, where she completed 27 days in withdrawal management and
attended counseling and Alcoholics Anonymous/Narcotics Anonymous
meetings. Mother tested positive for THC, suboxone, and methamphetamine
in early August, but tests performed from August 20 to October 10, 2019 were
all negative. Mother’s visits with Mia were reinstated on September 5, 2019,
and Mother attended about 75 percent of her visits.
      A contested six-month status review hearing was held in November
2019. The juvenile court found that the return of Mia to Mother posed a
substantial risk of detriment to Mia and that the Agency made reasonable
efforts to help Mother overcome the problems that led to Mia’s removal. The
court also found there was a substantial probability Mia would be returned to
Mother within six months, and it continued Mother’s services.




                                        4
      C. 18-Month Status Review Report and Hearing
      In January 2020, the Agency filed a status review report recommending
termination of reunification services and the setting of a section 366.26
hearing. According to the report, after Mother’s initial inactivity in this case,
she enrolled in an inpatient program at Helen Vine from August 8 to October
8, 2019, then entered another inpatient program at Center Point but self-
discharged on October 14. Mother then entered the outpatient program at
Center Point on November 1, but self-discharged on December 6, 2019. From
December 6 to December 20, Mother’s whereabouts were unknown. On
December 20, 2019, Mother began a residential treatment program at Casa
Aviva. She tested positive for THC and methamphetamine on December 24,
and positive for THC on December 31, 2019. On December 26, Mother told
the Agency that she relapsed and used marijuana, methamphetamine, and
alcohol about two weeks prior. As for Mia, her therapist diagnosed her with
post-traumatic stress disorder (PTSD) based on frequent episodes of
“ ‘emotional dysregulation, nightmares, and intrusions.’ ” Mia reportedly
began having meltdowns after Mother told her that Mia would return to her
care and have overnight visits soon. After visits were reinstated with Mother
in early-September 2019, Mia’s foster parent reported Mia was screaming in
her sleep, having nightmares and tantrums, and behaving aggressively
towards her foster parent. Mia’s therapist reported Mia was agitated during
visits with Mother.
      The Agency filed an addendum in May 2020. The addendum indicated
Mother completed the program at Casa Aviva in March 2020, immediately
moved on to another program at Women’s Hope, and tested negative for
substances at all 28 tests done from January 7 to May 19, 2020. The report
stated Mother was engaging with mental health services, had obtained a



                                        5
sponsor and participated in weekly Narcotics Anonymous meetings, and had
completed parenting and relapse prevention classes.
      Meanwhile, Mia moved in with a foster-to-adopt family in mid-
February 2020 after visiting with them since November 2019. She called her
foster-to-adopt parents “mommy” and “daddy” and expressed wanting to stay
with them forever. The foster parents reported after Mia had a visit with
Mother, during which Mother told her that Mother had a new home and that
Mia had a bed there, Mia had nightmares and kicked the walls so hard she
left marks and had bruises despite wearing two pairs of socks. The foster
parents reported Mia has to wear extra socks after visits with Mother due to
nightmares and kicking the walls. They also reported that Mia pulls her hair
and grinds her teeth, engages in abnormal eating patterns like guarding her
food or over-indulging, and exhibits sexualized behavior when dancing,
dressing, or engaging with male adults for the first time. With regard to in-
person visits, the report stated “[o]n March 17, 2020, the shelter-in-place
order was in effect and all in-person visits moved to virtual visits.” In April
2020, Mia’s therapist reported the nightmares stopped when in-person visits
with Mother were suspended due to the shelter-in-place order. Mia’s
therapist also reported that, while Mia loves and is connected with Mother,
she presents with a “low level of dysregulation” when Mother is in her life,
and is more regulated and better able to express herself when Mother is not.
In April and May 2020, Mia disclosed possible abuse that occurred while in
her Mother’s custody at the hands of an “Uncle Sammy.”
      The Agency’s addendum continued to recommend termination of
reunification services, explaining that while Mother was presently on the
“upswing,” it would not be in Mia’s best interest to continue reunification
services and keep her on Mother’s “ ‘roller coaster’ ” of sobriety and relapse.



                                        6
The Agency indicated that Mother had only begun to show behavioral
changes mitigating the safety concerns that led to this dependency case.
      In early June 2020, the 12-month status review hearing was continued
to September 2020. Meanwhile, the Agency filed a request to change
Mother’s visitation order. The Agency indicated the court’s prior visitation
order provided for supervised visits for Mother, and the Agency was asking
for the court to change that order to only virtual visits and telephone contact.
The Agency provided two reasons for the request: first, Mia’s aggression,
dysregulation, and night terrors had lessened since the suspension of in-
person visits with Mother due to the shelter-in-place order; and second, Mia’s
foster family had a family member with a pre-existing condition, and there
were concerns about Mia contracting Covid-19 at Mother’s residential
treatment center. The juvenile court set the issue to be heard at the
upcoming September 2020 status review hearing, but ordered in the
meantime that the Agency explore transitioning back to in-person visits.
      On August 20, 2020, Mother filed her own request to change her
visitation, asking the court to order in-person visits because Mia was
declining to participate in virtual visits and virtual dyadic therapy was less
beneficial than in-person dyadic therapy. On September 11, 2020, the
juvenile court heard and denied Mother’s request, finding no evidence of
changed circumstances or that such a change would be in the child’s best
interest. The court indicated the Agency should attempt to reschedule
missed visits.
      The Agency filed another addendum report in September 2020. The
addendum indicated Mother remained at Women’s Hope where she
completed all groups and obtained numerous certificates for completing
classes. All of Mother’s random drug tests continued to yield negative



                                       7
results. Mother was set to complete a psychotropic medication evaluation on
September 2, 2020.
      With regard to Mia, the Agency reported she was doing 90 minutes of
daily academic instruction with her foster parents and weekly virtual visits
with Mother. The Agency reported that Mia’s tantrums, nightmares, and
PTSD symptoms continued to decrease and that the pandemic has been a
“settling and healing time” for her. Mia continued to disclose past instances
of neglect and abuse while in Mother’s care, albeit with decreasing frequency.
Mia’s therapist reported during one joint dyadic therapy session with Mother,
Mia was more dysregulated and could not express herself. The therapist also
reported Mia had formed a deep bond and healthy attachment with her foster
parents. In July 2020, Mia reported she no longer wanted to visit with
Mother, either in-person or virtually “because her mother hurts her,” and she
wanted to stay with her foster parents. The Agency’s assigned PSW—who
had seen Mia act excited and express love and affection to Mother during a
virtual visit in July—asked the child’s therapist how to reconcile this
behavior with her stated wish not to visit Mother anymore; the therapist said
she did not believe Mia was really excited, and her behavior was driven by
anxiety and trauma. The therapist believed there is a lot of love between
Mother and Mia, but opined that Mia gets anxious and has difficulty
interacting with Mother because Mother neglected and hurt her.
      The addendum report went on to state that the doctor who diagnosed
Mia with PTSD reported Mia grew developmentally after visits with Mother
became virtual. A consulting doctor from the “Child Trauma Research
Program” opined Mia has “a toxic attachment” to Mother. The consulting
doctor reported Mia’s PTSD is associated with her viewing Mother as a
source of danger to her well-being, and PTSD in the first three to five years of



                                       8
life is associated with long-term biological, cognitive, and emotional
difficulties. This consulting doctor noted Mia was pulling her hair, grinding
her teeth, hoarding food, and showing an inability to learn when
overwhelmed by emotions related to Mother. This consulting doctor opined
that returning Mia to Mother posed a very significant danger to Mia’s present
and future mental health.
      At the contested “12/18-month” status review hearing held on
September 23, 2020, the juvenile court heard testimony from the assigned
Agency PSW and from Mother herself. The court received into evidence the
Agency’s January 2020 status review report, the May 2020 and September
2020 addendum reports, a letter from a psychiatrist who completed a
medication evaluation for Mother, and a letter from Mother’s therapist.
Before making all its findings, the court acknowledged Mother was presently
demonstrating significant progress in resolving some of the problems that led
to Mia’s removal. But the court also indicated that Mother still had a lot of
work to do in terms of her own recovery and that Mia has intense daily needs.
Ultimately, the court found that Mia’s return to Mother would pose a
substantial risk of detriment to Mia and a substantial danger to Mia’s
physical health. The court also determined by clear and convincing evidence
that there was no substantial probability Mia would be returned in the time
allowed by law and that the Agency had provided Mother reasonable services.
The court terminated reunification services and set the matter for a
section 366.26 hearing. The court also granted the Agency’s request for no
more in-person visits, and again denied Mother’s request for in-person visits.
      Mother filed this writ petition and requested a stay of the pending
section 366.26 hearing. This court issued an order to show cause why the
petition should not be granted.



                                       9
                                   DISCUSSION
      A. Substantial Probability of Return
      We first address Mother’s contention that the juvenile court erred in
finding no substantial probability that Mia would be returned within the 24-
month review period.
      In this case, the status review hearing occurred 21 months after Mia
was initially removed from Mother’s custody. As such, the hearing became
the 18-month hearing. (Denny H. v. Superior Court (2005) 131 Cal.App.4th
1501, 1508–1509, superseded by statute on other grounds as stated in Earl L.
v. Superior Court (2011) 199 Cal.App.4th 1490, 1504.) At the 18-month
hearing, “the court shall order the return of the child to the physical custody
of his or her parent or legal guardian unless the court finds, by a
preponderance of the evidence, that the return of the child to his or her
parent or legal guardian would create a substantial risk of detriment to the
safety, protection, or physical or emotional well-being of the child.” (§ 366.22,
subd. (a)(1).)
      Section 366.22, subdivision (b) (“366.22(b)”) provides narrow exceptions
to the required setting of a section 366.26 hearing. As relevant here,
section 366.22(b) provides “[i]f the child is not returned to a parent . . . and
the court determines by clear and convincing evidence that the best interests
of the child would be met by the provision of additional reunification services
to a parent . . . who is making significant and consistent progress in a court-
ordered residential substance abuse treatment program, . . . the court may
continue the case for up to six months for a subsequent permanency review
hearing, provided that the hearing shall occur within 24 months of the date
the child was originally taken from the physical custody of his or her parent
. . . . The court shall continue the case only if it finds that there is a



                                         10
substantial probability that the child will be returned to the physical custody
of his or her parent . . . and safely maintained in the home within the extended
period of time or that reasonable services have not been provided to the
parent.” (Italics added.) To find a “substantial probability that the child will
be returned to the physical custody of his or her parent . . . and safely
maintained in the home within the extended period of time,” the court must
find the following three criteria satisfied: (1) the parent consistently and
regularly contacted and visited the child; (2) the parent made significant and
consistent progress in the prior 18 months in resolving the problems that led
to the child’s removal; and (3) the parent “demonstrated the capacity and
ability both to complete the objectives of his or her substance abuse
treatment plan as evidenced by reports from a substance abuse provider as
applicable . . . and to provide for the child’s safety, protection, physical and
emotional well-being, and special needs.” (§ 366.22(b)(1)–(3).)
      “We review an order terminating reunification services to determine if
it is supported by substantial evidence. [Citation.] In making this
determination, we review the record in the light most favorable to the court’s
determinations and draw all reasonable inferences from the evidence to
support the findings and orders. [Citation.] ‘We do not reweigh the evidence
or exercise independent judgment, but merely determine if there are
sufficient facts to support the findings of the [lower] court.’ ” (Kevin R. v.
Superior Court (2010) 191 Cal.App.4th 676, 688–689.)
      Initially, we note the portion of Mother’s memorandum setting out her
argument concerning application of the aforementioned exception contains no
record citations. This is a violation of rule 8.452, which specifies the content
requirements for the type of extraordinary writ petition presented here and
provides: “The memorandum must support any reference to a matter in the



                                        11
record by a citation to the record.” (Rule 8.452(b)(3), italics added.) We are
not required to scour through different portions of the memorandum and the
record to try and guess at what Mother might be relying on. (City of Lincoln
v. Barringer (2002) 102 Cal.App.4th 1211, 1239 & fn. 16.)
      Even if we set aside the briefing omissions, a threshold problem is
evident. The exception Mother invokes in section 366.22(b) has two
requirements: (1) the court must determine by clear and convincing evidence
that the best interests of the child would be met by the provision of additional
reunification services to a parent who is making significant and consistent
progress in a court-ordered residential substance abuse treatment program;
and (2) the court must find a substantial probability that the child will be
returned to the physical custody of her parent and safely maintained in the
home within the extended period of time or that reasonable services have not
been provided to the parent. (§ 366.22(b).) Mother’s contentions, however,
only challenge the court’s findings as to the latter requirement, not the
former. This is dispositive. Without challenging the court’s determination as
to the aforementioned first requirement, Mother’s argument that she
satisfied the other requirement for application of the exception is of no
moment. The requirements, while related, are not merely redundant such
that we can simply read Mother’s arguments about one as an argument about
the other, and we are not required to make guesses at what arguments
parties could have made. (Paterno v. State of California (1999) 74
Cal.App.4th 68, 106.)
      Moreover, the aforementioned first requirement appears to require that
a parent be participating in a court-ordered residential substance abuse
program at the time of the hearing. Here, however, Mother was not doing so
at the time of the hearing. Mother had graduated from an inpatient program



                                       12
about two weeks before the hearing. At the status review hearing, Mother
testified she would be moving into transitional housing at Jelani House in
about a week and a half and she planned to participate in outpatient
programs there.
      All that being said, even assuming Mother could satisfy all aspects of
the exception’s first requirement, substantial evidence supports the juvenile
court’s finding on its second requirement of no substantial probability that
Mia would be returned to Mother within the extended period of time.
      As stated, a finding of substantial probability under section 366.22(b)
requires a court to find, in part, that Mother “demonstrated the capacity and
ability . . . to provide for the child’s safety, protection, physical and emotional
well-being, and special needs.” (§ 366.22(b)(3)(A).) Here, substantial
evidence supports the juvenile court’s implicit determination that Mother had
not demonstrated the capacity and ability to provide for Mia’s safety,
protection, physical and emotional well-being, and special needs.
      The record reflects Mother has a long history of substance abuse dating
back to her teen years up to the time she became pregnant with Mia. Mother
was “deep in her addiction” and essentially uninvolved in the case until
August 2019, about eight months after Mia was detained. She relapsed in
December 2019, but by January 2020 and continuing to the hearing in
September 2020 she made progress towards completing what her case plan
required of her, e.g., she completed inpatient substance abuse programs and
engaged in mental health treatment. Mother planned to begin living in
transitional housing after the status review hearing, where she would
participate in various programs, begin to look for stable housing, and
establish a means to support herself.




                                        13
      This period of sobriety and progress is commendable, but by the time of
the status review hearing at 21 months, Mia was still just four years old and
diagnosed with PTSD due to Mother’s treatment of her. The Agency reports
indicated that Mia became dysregulated when in close proximity to Mother.
For instance, after visits were reinstated with Mother in early-September
2019, Mia began screaming in her sleep, having nightmares and tantrums,
and behaving aggressively towards her foster parent. Mia had meltdowns
after Mother told her they would have overnight visits soon. After one visit
with Mother, Mia had nightmares during which she kicked the walls so hard
she left marks and had bruises despite wearing two pairs of socks. The foster
parents reported that Mia has to wear extra socks after visits with Mother
due to nightmares and kicking the walls. They also reported that Mia pulls
her hair, grinds her teeth, and exhibits abnormal eating patterns like
guarding her food or over-indulging. Per Mia’s therapist, the nightmares
stopped when in-person visits with Mother were suspended due to the
shelter-in-place order. Mental health providers working on Mia’s case
indicated that Mother is a source of anxiety and fear for the child. At the
hearing, the Agency PSW testified, in line with statements made by the de
facto parents, that Mia needs constant supervision, emotional coaching, and
daily support to maintain age-appropriate academic skills.
      Considering the evidence, especially the recency of Mother’s sobriety
and the intensity of Mia’s emotional and other special needs, we conclude the
record contains substantial evidence that Mother had not demonstrated “the
capacity and ability . . . to provide for the child’s safety, protection, physical
and emotional well-being, and special needs.” (§ 366.22(b)(3)(A).) Having
reached this conclusion, we need not and so do not address the other
statutory requirements for finding a “substantial probability that the child



                                         14
will be returned to the physical custody of his or her parent . . . and safely
maintained in the home within the extended period of time.” (§ 366.22(b)(1)–
(3).)
        The juvenile court did not err in finding no substantial probability that
Mia would be returned within the 24-month review period.
        B. Reasonable Services
        Next, we address Mother’s argument the juvenile court erred in finding
that Mother received reasonable services. Specifically, she contends she did
not receive reasonable services because (1) the Agency changed her visits
from in-person to virtual visits after the pandemic-related shelter-in-place
order, and (2) the Agency improperly delegated to Mia the decision whether
these virtual visits occurred or not.
        At the 18-month review hearing, the juvenile court is required to
determine whether reasonable services were offered or provided to the
parent. (§ 366.22, subd. (a)(3).) “[W]here ‘a timely challenge to the adequacy
of services for the statutorily required minimum period . . . is sustained, that
failure to provide services will justify the extension of services beyond 18
months, even without a showing of best interests of the child or substantial
probability of return, and even if the permanent plan is not to return the
child to the parent.’ ” (Serena M. v. Superior Court (2020) 52 Cal.App.5th
659, 678; cf. In re M.F. (2019) 32 Cal.App.5th 1, 19 [“ ‘to meet due process
requirements at the termination stage, the court must be satisfied reasonable
services have been offered during the reunification stage’ ”].) With regard to
reasonable services, “the record should show that the supervising agency
identified the problems leading to the loss of custody, offered services
designed to remedy those problems, maintained reasonable contact with the
parents during the course of the service plan, and made reasonable efforts to



                                        15
assist the parents in areas where compliance proved difficult (such as helping
to provide transportation and offering more intensive rehabilitation services
where others have failed).” (In re Riva M. (1991) 235 Cal.App.3d 403, 414.)
We review a court’s reasonable-services finding for substantial evidence. (In
re Misako R. (1991) 2 Cal.App.4th 538, 545.)2
      As before, we note Mother’s contention on this point in the
memorandum accompanying her writ petition is unsupported by record
citations in violation of rule 8.452(b)(3). In any event, having reviewed the
record, we conclude it “contains substantial evidence from which a reasonable
fact finder could have found it highly probable that” reasonable services were
provided. (Conservatorship of O.B., supra, 9 Cal.5th at p. 1011.) Mother was
provided many services to enable her to overcome the problems that led to
the loss of custody of Mia, such as mental health and drug treatment
services. Aside from the type of visits between her and Mia—i.e., virtual
visits which the Agency began providing in March 2020 due to the pandemic
and shelter-in-place order—Mother does not claim the Agency’s provision of
services was deficient.




2      Section 366.22, subdivision (a)(3), does not say the finding of reasonable
services at the 18-month hearing must be made by clear and convincing
evidence (see Evid. Code, § 115), and Mother relies on cases applying a
preponderance of the evidence standard (Katie V. v. Superior Court (2005)
130 Cal.App.4th 586, 594). Recent case law, however, indicates the
reasonable-services finding must be made by clear and convincing evidence.
(In re M.F., supra, 32 Cal.App.5th at p. 14, citing §§ 366.21, subd. (g)(1)(C)(ii),
and 366.22(b)(3)(C).) Even though the parties do not dispute application of
the preponderance of the evidence standard of proof, we shall, in an
abundance of caution, conduct our review bearing in mind the heightened
clear and convincing standard. (Conservatorship of O.B. (2020) 9 Cal.5th 989,
1011.)


                                        16
      Visitation is “ ‘an essential component of a reunification plan’ ” (In re
T.M. (2016) 4 Cal.App.5th 1214, 1218), and the record clearly and
convincingly establishes that Mother was consistently provided visitation.
Mother had the opportunity for in-person visits from December 2018 to
March 2020, a large part of this case.3 And while virtual visits might not be
the ideal type of visitation for a parent in Mother’s situation, or qualitatively
equivalent to in-person visits as Mother alleges, serious pandemic-related
concerns and, as discussed more below, Mia’s severe behavioral issues
provided reasonable justification for the Agency’s decision to allow only
virtual visits. In any event, case law does not require that the “best” services
be provided: “In almost all cases it will be true that more services could have
been provided more frequently and that the services provided were imperfect.
The standard is not whether the services provided were the best that might
be provided in an ideal world, but whether the services were reasonable
under the circumstances.” (In re Misako R., supra, 2 Cal.App.4th at p. 547.)
      Mother’s contention that the Agency improperly delegated to Mia the
decision whether these virtual visits occurred is unsupported. The Agency’s
May 2020 addendum report does not indicate Mia missed any virtual visits
from March (when virtual visits began) to May 21, 2020 (the date the
authoring PSW signed the addendum report). The Agency’s September 2020
addendum report shows that from May 21 to September 1, 2020 (roughly 14
weeks), there were 32 scheduled visits. Of these 32 visits, the Agency

3     The jurisdiction/disposition report indicates Mother did not visit with
Mia during the early part of this case despite the order permitting supervised
in-person visits. In early 2019, the Agency scheduled visits twice a week
until visits were suspended in April 2019, per the visitation facility’s policy,
because Mother was missing them. When visits were reinstated in
September 2019, up to when the pandemic occurred, Mother was again
provided in-person visits twice a week.


                                       17
reported Mia participated in 26 of them. Of the cancelled visits, one was
cancelled by the Mia’s therapist and, for the remainder, Mia refused to
participate or to make them up. The report also indicates sometimes Mia
would end visits after anywhere from 10 to 60 minutes. At the status review
hearing, Mother testified she thought that Mia missed “a little over ten
[visits].” There were no follow up-questions to Mother to bring out further
details to substantiate this number or the reasons for any of these missed
visits.
      Regardless of Mia’s refusal to participate in some of the scheduled
virtual visits, or her ending visits earlier than the allotted time, there is
nothing in the record indicating that the Agency allowed Mia’s mere wishes
control whether the visits occurred. To the contrary, the September 2020
addendum report indicates the assigned Agency PSW considered and
continued to assess the possibility of in-person visits between Mother and
Mia, and her assessment included consideration of Mia’s mental health and
the negative effects of contact with Mother on the child. Furthermore, the
record establishes that Mia’s foster parents, her therapist, and Agency staff
all encouraged Mia to participate in virtual visits, and this was so despite her
reporting she did not want to participate, and despite her exhibiting mental
health issues around the time of the visits. At the status review hearing, the
Agency PSW testified that Mia consistently asserted she did not want to
participate in any visits with Mother, yet she had participated in a virtual
visit the Thursday prior to the hearing. The fact Mia participated in the vast
majority of the virtual visits evidences that her desire not to visit with
Mother did not control whether visits occurred or not.
      Ultimately, we conclude “the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it highly



                                        18
probable” that the Agency provided Mother reasonable services.
(Conservatorship of O.B., supra, 9 Cal.5th at p. 1011.)
      C. Modification of Visitation
      Finally, we address Mother’s contention that the juvenile court abused
its discretion by granting the Agency’s section 388 motion to change visits to
virtual visits, and by denying her competing section 388 motion for in-person
visits.
      Briefly, the relevant facts are these. In June 2020, the Agency filed a
request to modify the juvenile court’s original December 13, 2018 visitation
order, which permitted supervised visits for Mother, to an order for no in-
person visits, just virtual visits and telephone contact. On June 25, 2020, the
court deferred consideration of the Agency’s request until the September
2020 status review hearing. In the meantime, however, it ordered the
Agency explore transitioning back to in-person visits subject to 72 hours’
notice to Mia’s counsel.
      In August 2020, Mother filed her own request asking the court to
change the foregoing order giving the Agency discretion to transition back to
in-person visits with 72 hours’ notice to Mia’s counsel, to an order for in-
person visits. On September 11, 2020, the juvenile court considered Mother’s
request. Mother’s counsel asserted Mia had cancelled four visits since
Mother had filed her request. Counsel for Mia responded that four-year-old
Mia consistently stated she did not want in-person visits with Mother, that
Mia gets anxious just discussing the possibility of seeing Mother, and that
Mia had a history of issues and engaging in self-harming behavior after in-
person visits such as banging her feet against the wall causing bruising.
Moreover, Mother’s written request for the change order did not clearly
address how the change would be in the child’s best interest, other than to



                                       19
say generally that in-person visits would support “healing and bonding.”
Based on the evidence that Mia was exhibiting mental health issues due to
visitation with Mother and the lack of evidence that Mother’s request was in
the child’s best interest, the court denied Mother’s request for in-person
visits.
      At the subsequent September 23, 2020 status review hearing, the
juvenile court considered the Agency’s request to end in-person visits and
renewed consideration of Mother’s request for in-person visits. The court
ultimately granted the Agency’s request and denied Mother’s. Mother
contends this was an abuse of discretion.
      “A juvenile court order may be changed, modified or set aside under
section 388 if the petitioner establishes by a preponderance of the evidence
that (1) new evidence or changed circumstances exist and (2) the proposed
change would promote the best interests of the child.” (In re Zachary G.
(1999) 77 Cal.App.4th 799, 806.) We review for abuse of discretion. (In re
Stephanie M. (1994) 7 Cal.4th 295, 318.)
      As stated, the Agency and Mother filed competing requests regarding
visitation. As discussed in prior sections of this opinion, at the September
2020 status review hearing, the court heard testimony from the assigned
Agency PSW that Mia consistently reported she did not want to participate in
visits and that she engaged in self-harm and exhibited mental health issues
around the time of the visits. The evidence showed that in-person visits
would not be in Mia’s best interest, and the court’s denial of Mother’s request
was well within the bounds of reason. (In re Stephanie M., supra, 7 Cal.4th
at pp. 318–319.)




                                       20
                                DISPOSITION
      The petition for extraordinary writ is denied on the merits. (See Kowis
v. Howard (1992) 3 Cal.4th 888, 894.) The decision is final in this court
immediately. (Rules 8.452(i) & 8.490(b)(2)(A).)




                                      21
                                 _________________________
                                 Fujisaki, J.


WE CONCUR:


_________________________
Siggins, P. J.


_________________________
Petrou, J.




A161026




                            22